Citation Nr: 0002914	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  The 
veteran failed to report to his scheduled Travel Board 
hearing at the RO in May 1999.

The RO also denied entitlement to service connection for a 
right knee disability in a March 1994 rating decision.  The 
veteran submitted a timely notice of disagreement with regard 
to that issue, but has not yet received a statement of the 
case from the RO with regard to the issue of entitlement to 
service connection for a right knee disability.

FINDINGS OF FACT

1.  The veteran's service medical records establish that the 
veteran suffered from, and was treated for, second degree 
burns in service.  

2.  Following an outpatient treatment examination in which 
the veteran reported that he suffered from in-service stomach 
burns in connection with a jet fueling accident in service, a 
VA doctor diagnosed the veteran as suffering from PTSD.

3.  The veteran's claim for PTSD is plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has PTSD.  
Specifically, the veteran submitted a claim for service 
connection for PTSD in December 1995, at which time he 
contended that his PTSD was a residual effect of the burns 
that he suffered in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).

In this case, the RO has denied the veteran's claim for PTSD 
as not well grounded.  Thus, the initial question to be 
addressed is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

The veteran's service medical records indicate that there 
were no complaints, findings, or diagnosis of PTSD.  However, 
the service medical records show that the veteran was treated 
for second-degree burns in September 1976.

During the pendency of the current appeal, the veteran 
underwent evaluation at a VA PTSD clinic in November 1995.  
At that time, he reported extreme levels of depression, as 
well as extremely high levels of both state and trait 
anxiety.  The report includes notations that the veteran had 
reported PTSD symptoms on both the Mississippi PTSD Scale, 
and the PK scale of the Minnesota Multiphasic Personality 
Inventory (MMPI-2), and that the veteran reported having had 
moderate combat exposure while stationed in Korea for one 
year in 1977.  

During the veteran's interview with a clinical psychologist, 
the veteran reported that he suffered second degree burns on 
his stomach during a jet fueling accident in 1976.  He 
indicated that he currently experienced incapacitating 
nightmares (in which he reenacted hitting himself in the 
stomach to put out the fire) and intrusive thoughts as a 
result of this accident.  The veteran also reported other 
symptoms, including hyperarousal, including difficulty 
sleeping, irritability, and excessive hypervigilance.  The 
veteran's severe interpersonal and occupational difficulties 
also were noted.  In a joint report, the psychologist and 
psychology technician concluded that the psychometric testing 
and clinical interview supported a primary diagnosis on Axis 
I of PTSD.

In an addendum prepared and submitted later in November 1995, 
the psychologist clarified that the veteran did not serve in 
Korea or Vietnam, and that he was not involved in combat with 
the enemy during his service; however, he indicated that the 
primary trauma noted in its prior report (i.e., experiencing 
the burns to his stomach) did occur while he was performing 
his assigned duties for the U.S. Army.

The record also includes records of treatment for 
schizoaffective disorder and adjustment disorder with 
depressed mood.  In the report of a VA PTSD examination in 
July 1996, in which the examiner concluded that the veteran 
suffered from schizo-affective disorder rather than PTSD, 
that examiner determined that the veteran's abdominal burn in 
service in September 1976 did not appear to meet the 
essential criteria for a diagnosis of PTSD.

Notwithstanding any other medical evidence or diagnosis of 
record, the Board finds that the November 1995 reports, when 
considered in light of the veteran's service medical records 
and his assertions, are sufficient to well ground the claim.  
The veteran contends that he has PTSD as a result of stomach 
burns experienced during service, his service medical records 
substantiate that such burns, in fact, took place, and the 
November 1995 reports culminate in a diagnosis of PTSD based 
upon the veteran's primary trauma of experiencing such burns.  
Hence, the veteran's claim for PTSD is, thus, plausible, and, 
hence, well grounded.  


ORDER

As the veteran's claim as to the issue of entitlement to 
service connection for PTSD is well grounded, to that extent 
only, the appeal is granted.


REMAND

Inasmuch as the veteran has presented a well-grounded claim 
for service connection for PTSD, the duty to assist requires 
that the VA assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(b).

In this case, the current medical record includes conflicting 
medical opinions on the question of whether the veteran's in-
service stomach burns constitute a sufficiently stressful in-
service experience to result in a diagnosis of PTSD.  While a 
November 1995 psychologist identified the veteran's stomach 
burns as the "primary trauma" underlying his diagnosis of 
PTSD, there is no indication that the psychologist who 
prepared such a report reviewed the veteran's claims file; 
hence, it does not appear that she took into consideration 
either the nature of the veteran's in-service treatment of 
the burns (he was not hospitalized), or other psychiatric 
diagnoses since service (to include schizo-affective disorder 
and adjustment disorder with depressed mood) in rendering her 
diagnosis.  A VA  psychiatrist who examined the veteran in 
July 1996 essentially concluded that the veteran's in-service 
burns did not constitute a sufficient stressor to result in a 
diagnosis of PTSD.  Significantly, however, his opinion was 
apparently rendered in light of the Third Edition, Revised, 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-III-R).  During 
the pendency of the appeal, however, the VA adopted the 
Fourth Edition of the DSM (DSM-IV), which signaled a shift in 
the criteria for establishing a sufficient stressor for PTSD 
diagnostic purposes from a more objective to a more 
subjective standard.  See Cohen v. Brown, 10 Vet. App. 128, 
139-140 (1997) citing 61 Fed. Reg. 52, 700 (November 7, 
1996). 

In view of the foregoing, the Board finds that the veteran 
should be examined by a panel of at least two VA 
psychiatrists to ascertain whether his in-service stomach 
burn accident constitutes a sufficient stressor to support a 
diagnosis of PTSD.  To ensure that the record is complete, 
and that the examiner's review of the record is an informed 
one, the RO should obtain and associate all outstanding 
records of pertinent treatment of the veteran prior to having 
him undergo further examination.

In view of the foregoing, the Board finds that further 
development of the evidence in this case is warranted.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent treatment of the 
veteran.  This should specifically 
include any outstanding records of 
treatment from the VA Medical Center in 
Durham, North Carolina, as well as from 
any other VA or non-VA facility or source 
identified by the veteran.  The aid of 
the veteran and his attorney in securing 
such records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  However, if any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive evaluation by a 
board of at least two VA psychiatrists to 
ascertain whether the stomach burn 
accident he experienced in service 
constitutes a sufficient stressor to 
support a diagnosis of PTSD.  The Board 
emphasizes that the purpose of this 
evaluation is to reconcile the 
conflicting medical evidence of record 
and thus aid in the adjudication of the 
veteran's claim regarding the question of 
whether the veteran, in fact, currently 
has PTSD as a result of his verified in-
service stressful experiences.  Hence, 
the examiners should make every effort to 
reach a consensus on the inquiries posed 
below and, if at all possible, to render 
all findings and opinions in a single 
collaborative report.  It is imperative 
that each of the physicians who is 
designated to examine the veteran reviews 
all the pertinent evidence in his claims 
folder, including a complete copy of this 
REMAND and all medical evidence and 
opinions of record.  All appropriate 
tests and studies should be conducted, 
and all clinical findings and diagnoses 
should be reported in detail.  

If a diagnosis of PTSD is deemed 
appropriate, the physician should explain 
how the diagnostic criteria of the DSM-IV 
are met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between current symptomatology and the 
stressful in-service experienced 
established by the record.  The board is 
instructed that it may only rely upon 
stomach burn accident established by the 
record in determining whether the veteran 
experienced an in-service stressor 
sufficient to support a diagnosis of 
PTSD.  The physicians must set forth the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record, in 
typewritten report(s).  The report(s) 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

3.  The RO should ensure that all 
requested development is fully completed 
in compliance with this REMAND.  If any 
action requested is not undertaken, or is 
taken in a deficient manner, necessary 
corrective action should be undertaken.  
See 38 C.F.R. § 4.2.

4.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record,  the RO should 
adjudicate the veteran's claim for 
service connection for PTSD on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


